Citation Nr: 0420791	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a cold injury, right foot, since January 12, 
1998.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a cold injury, left foot, since January 12, 
1998.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet, prior to January 12, 1998.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the feet prior to December 1, 2003.

5.  Entitlement to a compensable rating for arthritis of the 
feet since December 1, 2003.

6.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

The instant appeal as to the claims involving the feet arose 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia, which granted service connection for frozen feet and 
assigned a 10 percent disability evaluation.  In an August 
1999 rating decision, the service-connected frozen feet 
disability was recharacterized.  Separate ratings of 10 
percent for each foot were awarded for residuals of cold 
injury effective January 12, 1998.  In a November 2003 rating 
decision of the Cleveland, Ohio, VARO, increased ratings, to 
30 percent for each foot, were awarded, effective January 12, 
1998.

The Board notes that 30 percent is the maximum schedular 
rating allowed under Diagnostic Code 7122 for cold injury 
residuals and that neither the veteran nor his representative 
has requested a rating in excess of 30 percent since the 
November 2003 rating decision which granted the increase.  
Nevertheless, as an increased rating may be granted on an 
extraschedular basis, this claim remains in controversy and 
will be addressed in this decision.  AB v. Brown, 6 Vet. App. 
35 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and, therefore, such a claim remains in controversy where 
less than the maximum available benefit is awarded).

The instant appeal as to the arthritis claim arose from a 
March 1996 rating decision which granted service connection 
for arthritis of the feet secondary to frozen feet and 
assigned a 10 percent disability evaluation.  The Board notes 
that the evaluation for arthritis of the feet was reduced to 
0 percent in a November 2003 rating decision.  The instant 
appeal as to the right eye claim arose from a March 1992 
rating decision which denied service connection for residuals 
of a right eye injury.

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge sitting at Atlanta, Georgia, 
in March 2000.  This case was previously remanded by the 
Board of Veterans' Appeals (Board) in April 2000 for further 
development.

The issue of entitlement to service connection for residuals 
of a right eye injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since January 12, 1998, residuals of a cold injury, right 
foot, have been manifested by red color, mild edema, no hair, 
dry skin, loss of the great toenail due to fungal infection, 
and minimal degenerative disease distally.

2.  Since January 12, 1998, residuals of a cold injury, left 
foot, have been manifested by red color, mild edema, no hair, 
dry skin, loss of the great toenail due to fungal infection, 
and minimal degenerative disease distally.

3.  Prior to January 12, 1998, residuals of frozen feet were 
manifested by minimal residuals of frostbite without evidence 
of persistent moderate swelling, tenderness or redness as to 
either foot. 

4.  Prior to December 1, 2003, arthritis of the feet was 
manifested by X-ray findings of bilateral minimal 
degenerative disease distally with complaints of exquisite 
sensitivity to cold, pain, and limitation of motion but 
without objective findings of limitation of motion or 
occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a cold injury, right foot, since January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.104, Diagnostic Code 7122 
(2003).
 
2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a cold injury, left foot, since January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.104, Diagnostic Code 7122 
(2003).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of frozen feet, prior to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).
 
4.  Prior to December 1, 2003, the criteria for an evaluation 
in excess of 10 percent for arthritis of the feet have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5003, 5010 (1997).

5.  Since December 1, 2003, the criteria for an evaluation in 
excess of 0 percent for arthritis of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5003, 5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Court specifically 
recognized that, where, as here, that notice was not mandated 
at the time of the initial AOJ decision, the appellant has 
the right on remand to VCAA content complying notice and 
proper subsequent VA process.  The Board finds that a remand 
for VCAA content complying notice and proper subsequent VA 
process is not required in this case because the veteran has 
already been provided VCAA content complying notice and 
proper subsequent VA process.

With regard to the claims on appeal, the initial AOJ 
decisions were made prior to November 9, 2000, the date the 
VCAA was enacted.  In the present case, the claims on appeal 
were initially adjudicated in rating decisions dated in 
January 1994 and March 1996.  Only after those rating actions 
were promulgated was the VCAA enacted, and thereafter the AOJ 
provided content complying notice to the claimant.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

By means of a letter dated September 2002 the veteran was 
advised regarding what information and evidence was needed to 
substantiate the claims for higher evaluations.  That letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need for him to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support his claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
the various Supplemental Statements of the Case (SSOCs) also 
notified the veteran of the information and evidence needed 
to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that the veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in September 2002 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all the service medical records and private and VA 
treatment records identified by him.  The Board is not aware 
of a basis for speculating that relevant evidence exists that 
VA has not obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, several VA 
examinations and medical opinions were prepared with regard 
to the claims on appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his written statements and 
transcripts of the testimony provided at his personal 
hearings, private medical records, reference materials on 
cold injuries, lay statements, and VA treatment records and 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
will focus specifically on what the evidence shows, or does 
not show, on this claim.

The veteran seeks higher initial ratings for the claims on 
appeal.  Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  
However, the current level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Because the veteran is appealing the initial assignment of 
his disability ratings, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.3 (2003).  
Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Prior to January 12, 1998, the governing regulation for 
residuals of frozen feet provided for a 10 percent rating to 
be assigned where there were unilateral or bilateral 
residuals with mild symptoms.  A 20 percent evaluation was 
granted for unilateral residuals with persistent moderate 
swelling, tenderness, redness, and so forth.  Where there was 
bilateral, persistent, moderate symptomatology, a 30 percent 
rating was warranted.  A 50 percent rating was awarded where 
there was bilateral loss of toes or parts and persistent 
severe symptoms.  Where such impairment was unilateral, a 30 
percent rating was awarded.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997).
 
Effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating cardiovascular system 
disorders, including residuals of cold injuries, as set forth 
in 38 C.F.R. §§ 4.100-4.104.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997).  These changes provided that a 10 percent 
evaluation is assigned if there is arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent evaluation is 
warranted if there is arthralgia or other pain, numbness, or 
cold sensitivity, plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation is 
assigned if there is arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).
 
Additionally, there are two notes following the amended 
schedular criteria for Diagnostic Code 7122.  The first note 
provides that amputations of fingers or toes and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  The 
second note directs the VA to evaluate each affected part 
(hand, foot, ear, nose) separately and combine the ratings, 
if appropriate, in accordance with 38 C.F.R. § 4.25. 

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether higher evaluations for the veteran's cold residuals 
is warranted.  However, the law prohibits the application of 
any amended rule prior to the effective date of such law or 
regulation.  38 U.S.C.A. § 5110(g) (2003); VAOPGCPREC. 7-2003 
(Nov. 19, 2003).  Therefore, VA must evaluate the appellant's 
claims for higher ratings for cold residuals of the feet from 
January 30, 1992, (the date the disability rating for frozen 
feet was initially assigned) under both the old criteria and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to January 12, 
1998, VA cannot apply the revised regulations.

Rating for frozen feet prior to January 12, 1998

For the period prior to January 12, 1998, only the old frozen 
feet regulations apply.  The Board finds that a rating in 
excess of 10 percent for residuals of frozen feet is not 
warranted for that period because there was not persistent 
moderate swelling, tenderness or redness as to either foot.  
An April 1992 VA examination report noted that no residuals 
of frostbite of the feet were found.  A June 1993 VA 
examination noted that his feet were not swollen or tender 
but they felt colder than the rest of his body.  Residuals of 
frozen feet was diagnosed.  

X-rays of the feet taken in June 1993 showed no evidence of 
significant degenerative change.  An undated statement from 
the veteran's private physician, J. Eugene Huffstutter, M.D., 
noted the veteran had osteoarthritis of the feet and 
peripheral neuropathy.  It was noted that the peripheral 
neuropathy dated back to a "thermal injury in the Korean War 
which contributed to his arthritis condition."  However, an 
August 1994 private electromyography study requested by Dr. 
Huffstutter was normal with no evidence of neuropathy.  A 
November 1995 VA X-ray of the feet noted minimal degenerative 
changes.

A January 1996 VA examination report noted that the veteran 
had recently undergone surgery to excise the toenails of the 
big toes which had developed a fungal infection.  Examination 
of the feet revealed no hyperhidrosis, dependent rubor, 
scarring, mutilation of the toes, depigmentation, or color 
changes.  Inspection of the toes showed no degenerative 
changes.  The findings were described as "minimal".  A 
March 1996 VA examination of the feet found compromised 
circulation to the forefeet and a neuropathy relative to the 
frostbite.  That month, the veteran reported that his feet 
were exquisitely sensitive to cold exposure and resulted in 
pain and limitation of motion. 

This evidence, taken together, does not show a disability 
picture which more nearly approximates an evaluation higher 
than 10 percent for frozen feet.  Neither foot exhibited the 
kind of moderate symptoms necessary for the next higher, 30 
percent, bilateral rating.  This is so because the only 
finding in 1992 and 1993 was that the feet felt a little 
colder than the rest of his body.  Further, while Dr. 
Huffstutter indicated that the veteran had a neuropathy due 
to his frozen feet, objective testing concluded that no 
neuropathy existed.  Likewise, a January 1996 VA examination 
found "minimal" residuals of frostbite.  While the Board is 
aware that the March 1996 VA examination found neuropathy 
relative to frostbite, the Board finds that the majority of 
the evidence, taken as a whole over this period, more closely 
approximates the mild criteria deemed necessary for a 10 
percent rating.  The Board has also considered the severity 
of the residuals of frozen feet during the entire period from 
the initial assignment of the 10 percent disability rating to 
the time of the change in regulation and finds that a 10 
percent rating is warranted for the entire period under the 
old Diagnostic Code.  See Fenderson, 12 Vet. App. At 125-126.

Entitlement to a rating in excess of 30 percent for residuals 
of a cold injury, 
right and left foot, since January 12, 1998.

The veteran's residuals of a cold injury, right and left 
foot, are currently rated as 30 percent disabling for each 
foot under new Diagnostic Code 7122.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2003).  The Board notes that the new 
regulations are more favorable than the old for the period of 
time since January 12, 1998, as application of the old 
regulations would result in a lower evaluation.  This is so 
because the maximum bilateral rating under the old criteria 
is 50 percent, and because the veteran would not meet that 
maximum evaluation since he does not meet the requisite 
criteria of loss of toes or parts.

Accordingly, the Board will apply the new regulations to the 
claim as of the date they were effective, January 12, 1998.  
A 30 percent evaluation is the maximum rating assignable for 
cold injury residuals of each foot under the new regulations.  
As the veteran is presently receiving the maximum schedular 
rating for cold injury residuals as to each foot, there is no 
basis for a schedular rating in excess of 30 percent.  The 
Board has considered other Diagnostic Codes for application 
but finds that no other Diagnostic Codes are applicable to 
this case.

The regulations indicate that complications such as 
peripheral neuropathy can be evaluated under separate 
Diagnostic Codes.  However, the Board finds that the 
preponderance of the evidence is against a separate 
evaluation for any peripheral neuropathy in this case.  
First, the Board finds that the preponderance of the evidence 
does not show that the veteran in fact suffers from 
peripheral neuropathy.  As noted above, while Dr. Huffstutter 
diagnosed peripheral neuropathy, his testing to confirm this 
diagnosis in August 1994 did not reveal peripheral 
neuropathy.  Further, the March 2003 VA examination report 
noted no evidence of peripheral vascular disease and no 
sensory deficit on neurological examination.  Second, the 
preponderance of the evidence does not reveal that any 
peripheral neuropathy is a complication of the service-
connected cold residuals.  An October 1998 VA examiner 
concluded that it would be impossible to document the 
veteran's cold exposure as the reason for his peripheral 
neuropathy.  Further, the Board notes that the March 2003 VA 
examination report with addenda dated in April, July and 
September 2003, noted that the claims folder had been 
reviewed and that the examiner, when asked to provide an 
opinion as to the residuals of cold injury, did not list 
peripheral neuropathy as such a residual. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In the instant case, the RO determined that an 
extra-schedular rating was not warranted for the veteran's 
residuals of a cold injury, right and left foot.  The Board 
agrees.  The current evidence shows that the veteran is 
currently retired from his position as a pipefitter.  The 
record shows that in the early 1990's the veteran had stopped 
working due to treatment for colon cancer, an unrelated 
disability.  It is thus not shown that the service-connected 
cold residuals have, by themselves, resulted in the kind of 
marked interference with employment that would be required to 
warrant extraschedular evaluation in the case of a claimant 
rated at the maximum schedular evaluation under Diagnostic 
Code 7122.

The March 2003 VA examination noted that the veteran had 
normal carriage and gait and was able to walk without a cane.  
The veteran has not asserted that his service-connected cold 
residuals of the feet affect his employability.  Thus, the 
Board deems that this disability does not cause marked 
interference with employment beyond that contemplated in the 
assigned 30 percent evaluation for each foot.  There also has 
been no showing that the service-connected cold residuals of 
the feet have necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."
 
Moreover, as indicated above, the rating schedule is designed 
to compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  The adverse occupational impact of the 
service-connected disability is contemplated in the rating 
now assigned.  Based on these considerations, the Board finds 
that the RO did not abuse its discretion in not referring 
this claim to the Director of the Compensation and Pension 
Service for an initial determination.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).
 
It follows that an increased rating for the appellant's 
service-connected cold injury residuals, left and right foot, 
rated 30 percent each from January 12, 1998, is not 
warranted.  The Board has also considered the severity of the 
residuals of frozen feet during the entire period from the 
initial assignment of the 30 percent disability rating to the 
present and finds that a 30 percent rating is warranted for 
each foot for the entire period under the new Diagnostic 
Code.  See Fenderson, 12 Vet. App. At 125-126.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b) (West 2002).
 
Rating for arthritis of the feet
 
As regards the service-connected arthritis of the feet, rated 
separately as 10 percent disabling prior to December 1, 2003, 
the Board finds that a higher rating is not warranted.  The 
veteran's arthritis was rated under Diagnostic Code 5010 for 
traumatic arthritis, which is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint or joints involved.  Id.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Id.  

In the absence of limitation of motion, where there is X-ray 
evidence of involvement of 2 or more minor joint groups, a 10 
percent rating is warranted.  Id.  In the absence of 
limitation of motion, where there is X-ray evidence of 
involvement of 2 or more minor joint groups and there are 
occasional incapacitating episodes, a 20 percent rating is 
warranted.  Id.

The first evidence which addressed limitation of motion of 
the feet was the March 1996 VA examination.  In part, this is 
due to the fact that earlier examinations either noted that 
the feet were normal or did not attribute arthritis of the 
feet to frostbite of the feet.  The March 1996 VA examination 
noted that the veteran was able to dorsiflex and plantar flex 
the toes.  While the veteran has reported pain and limitation 
of motion of the feet, there is no objective evidence of 
limitation of motion.  With regard to the feet, the medical 
evidence reveals no objective findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

There is only one X-ray report of the feet, dated in November 
1995 which noted bilateral minimal degenerative disease 
distally.  This finding reveals that the minor joints of each 
foot, which comprise 2 minor joint groups when both feet are 
taken together, are arthritic.  38 C.F.R. § 4.45 (2003) (The 
interphalangeal, metatarsal and tarsal joints of one foot are 
considered a minor joint group.).  A higher rating, of 20 
percent under Diagnostic Code 5003, is not warranted as there 
is no objective evidence of occasional incapacitating 
episodes.  

Accordingly, the Board finds that the evidence does not show 
a disability picture which more nearly approximates an 
evaluation higher than 10 percent for arthritis of the feet.  
The evidence does not show the kind of incapacitating 
symptoms necessary for the next higher, 20 percent, rating.  

The Board notes that the 10 percent rating for arthritis of 
the feet was continued after the change in the regulations 
for residuals of cold exposure on January 12, 1998, until the 
rating for arthritis of the feet was reduced to 0 percent 
effective December 1, 2003.  Pursuant to the November 2003 
rating decision, the veteran was awarded a 30 percent rating 
for each foot for cold residuals.  The criteria for the 30 
percent rating for cold residuals specifically incorporates 
X-ray abnormalities, including osteoarthritis.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2003).  

It would appear, then, that during the period from January 
12, 1998, to December 1, 2003, the veteran was in receipt of 
compensation for arthritis of the feet under two diagnostic 
codes, Diagnostic Code 5010 (or 5003), and Diagnostic Code 
7122.  The Board finds that a rating in excess of 10 percent 
for arthritis of the feet under Diagnostic Code 5010 during 
this period is not warranted as to do so would further 
violate the rule against pyramiding. 38 C.F.R. § 4.14 (2003); 
VAOPGCPREC. 9-98.

As mentioned above, the veteran's 10 percent rating for 
arthritis of the feet was reduced to 0 percent effective 
December 1, 2003.  The Board notes that as the veteran has 
been in receipt of a total rating based on individual 
unemployability since April 12, 2000, the amount of monthly 
VA compensation he receives was unchanged by the reduction.  
Accordingly, the procedures noted in 38 C.F.R. § 3.105 need 
not be applied.  

The Board finds that a rating in excess of the 0 percent 
currently assigned for arthritis of the feet is not 
warranted.  As noted above, his current 30 percent rating for 
each foot for cold residuals, which has been in effect since 
January 12, 1998, specifically incorporates X-ray 
abnormalities, including osteoarthritis.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2003).  The Board finds that a rating 
in excess of 0 percent for arthritis of the feet under 
Diagnostic Code 5010 or 5003 since December 1, 2003, is not 
warranted as to do so would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2003).  

The Board has considered the severity of the arthritis of the 
feet during the entire period from the initial assignment of 
the 10 percent disability rating to the present and finds 
that no more than a 10 percent rating is warranted prior to 
December 1, 2003, and no more than a 0 percent rating is 
warranted since December 1, 2003.  See Fenderson, 12 Vet. 
App. At 125-126.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a cold injury, right foot, since January 12, 1998, is 
denied.

Entitlement to a rating in excess of 30 percent for residuals 
of a cold injury, left foot, since January 12, 1998, is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of frozen feet, prior to January 12, 1998, is denied.

Entitlement to a rating in excess of 10 percent for arthritis 
of the feet, prior to December 1, 2003, is denied.

Entitlement to a rating in excess of 0 percent for arthritis 
of the feet, since December 1, 2003, is denied.


REMAND

The appellant contends that he has right eye problems as a 
result of a right eye injury he sustained in service.  The 
April 2000 Board remand found that, although the service 
medical records were negative for evidence of a right eye 
injury and his visual acuity was normal at the time of his 
separation examination, there was evidence in the file that 
substantiated the veteran's contentions.  The veteran 
testified several times and reported during VA examinations 
that an object hit him in the eye when he was in boot camp 
and that his right eyeball was dislodged.  He reported that 
he received treatment which included putting his eyeball back 
into his eye socket and wearing a patch over the eye for a 
time.  His statements have been corroborated by the 
statements of a fellow Marine who served with the veteran and 
recollected that he injured his eye.  In addition, the 
veteran's sister stated that the veteran told her of the eye 
injury the next time he was home on leave.  

The Board also noted in April 2000 remand that one of the 
veteran's private physicians, David L. Friedrich, M.D., 
provided a statement in November 1999 wherein he reported 
treating the veteran in October 1999 for complaints that 
included poor visual acuity since the veteran sustained an 
injury to the right eye in service.  An eye examination 
revealed a mild cataract and macular scars in the right eye 
that appeared to be due to an old branch retinal vein 
occlusion.  The corrected visual acuity in the right eye was 
finger counting.  Dr. Friedrich opined that the branch 
retinal vein occlusion of the right eye was certainly 
consistent with the inservice injury described by the 
veteran.

Pursuant to the Board's April 2000 remand, a VA medical 
examination and opinion was requested to identify all current 
right eye pathology and to indicate whether any current right 
eye pathology was a consequence of service versus a 
consequence of post-service injury.  The subsequent March 
2003 VA eye examination identified all current right eye 
pathology and an August 2003 addendum attempted to address 
the relationship between the veteran's current right eye 
condition and service.

The veteran has never indicated in his statements that he 
sustained any post-service injury to the right eye.  However, 
a review of the records of T. W. Whitfield, M.D., reveal that 
the veteran sustained several eye injuries after service.  
Significantly, Dr. Whitfield's records indicate that in 
December 1973 the veteran sought treatment after a foreign 
body flew into his right eye when he was working on a boiler.  
A small piece of material was removed from his right eyelid 
and the eye was irrigated.  An October 1974 record indicated 
that the veteran sought treatment after getting something in 
his right eye when he was drilling a hole in a concrete beam.  
A foreign body was removed which was embedded in his cornea 
and he was given a prescription for eye drops.  

Finally, a May 1985 note indicated that the veteran had gone 
to the emergency room for an eye injury and that a skull 
series was normal.  As it is unclear as to whether the May 
1985 injury affected the right eye, this case should be 
remanded in order for the veteran to be given the opportunity 
to provide any additional evidence with regard to the May 
1985 eye injury.

In addition, the Board notes that although the August 2003 VA 
examination report addendum indicated that the claims folder 
had been reviewed, no mention was made in the March 2003 VA 
examination report or in the August 2003 addendum of the 
post-service right eye injuries.  Accordingly, the Board 
finds that a further VA medical opinion is warranted which 
specifically addresses the post-service injuries in relation 
to the question of the etiology of the veteran's current 
right eye disorder.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  

2.  The RO should contact the appellant 
and request that he provide the RO with 
signed releases and adequate identifying 
information, where necessary, (VA Forms 
21-4142), for the hospital where he 
received emergency room treatment for an 
eye injury on or about May 31, 1985.  
After any necessary authorizations have 
been obtained, the RO should document 
attempts to obtain copies of all 
pertinent records.

3.  The RO should schedule a VA eye 
examination of the veteran to determine 
the current nature any etiology of any 
right eye disability.  The examiner must 
be provided the veteran's claims folder 
for review in connection with the 
requested examination.  As to each aspect 
of the veteran's right eye disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's current eye 
symptomatology can be attributed to his 
claimed injury in service, or whether it 
is more likely that part or all of his 
symptoms can be attributed to his 
documented post-service right eye 
injuries, including the December 1973 
incident where a foreign body flew into 
his right eye and the October 1974 
incident where a foreign body, embedded 
in his cornea, was removed.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of a right eye 
injury.  In so doing, the RO is to 
consider all records, including those 
received by the RO since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



